Citation Nr: 0703554	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05- 06 693  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, The 
Republic of the Philippines 


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected pension benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, R. F. and A.C.


ATTORNEY FOR THE BOARD

Brian Milmoe, Counsel 

INTRODUCTION

The appellant had service with the Philippine Army from 
September 1943 to January 1946, to include recognized 
guerilla service from April 1945 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined the appellant 
did not have the requisite military service to establish 
entitlement to VA nonservice-connected pension benefits.

In March 2006, the appellant testified from the RO at a video 
conference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC.  The appellant was accompanied by 
his wife and was assisted at the hearing by a veteran's 
service officer from VA.  Additional documentary evidence was 
submitted in connection with such hearing, along with a 
waiver of initial consideration of such evidence by the RO.  

The appellant indicated at his March 2006 Board hearing that 
he is seeking service connection for malaria.  See Hearing 
Transcript, page 2.  This matter is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.

2.  The service department has certified that the appellant 
served with the Recognized Philippine Guerrillas prior to 
July 1946; the appellant received explicit notice that he 
should submit any documents he had from the service 
department that could show the requisite service; he has 
testified that he has no such documents and he has not 
contested that he had any service other than that verified by 
the service department.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  VA has issued final regulations to implement 
these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In September and 
November 2004 letters, the RO notified the appellant of the 
type of service needed for basic eligibility to nonservice-
connected disability pension and informed him that service in 
the Commonwealth Army, including the recognized guerrillas, 
does not meet this requirement.  He was adequately informed 
of the information and evidence needed to substantiate his 
claim.  The appellant was also informed of his 
responsibilities in development of the claim, and VA's 
responsibilities, which the RO fulfilled.  The appellant was 
notified and made aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  He was also informed to provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Throughout the appeal, the appellant has been informed 
repeatedly that the only evidence that could substantiate his 
claim was documentation from the service department showing 
he had the requisite service.  Moreover, at the March 2006 
hearing, the appellant received explicit notice that he 
should submit any documents he had from the service 
department that could show the requisite service.  

The appellant testified that he has no such documents and he 
did not contest that he had any service other than that 
verified by the service department.  The law specifically 
excludes such service for purposes of entitlement to death 
pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (per curiam). Consequently, the Board finds that there 
is no legal basis on which the appellant's claim can be 
granted.  As the law and not the evidence is dispositive on 
this issue, it must be denied because of lack of legal merit.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41; see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  While 
VCAA notice was not provided prior to the RO's initial 
decision on the claim, the Board finds that the lack of such 
pre-decision notice is not prejudicial to the appellant as 
the notice was complete prior to certification of the 
appellant's case to the Board and the content of the notice 
complied fully with statutory and regulatory requirements   

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice that was given to the appellant in 
November 2004, prior to the RO's announcement of the decision 
in its April 2005, July 2005 and September 2005 Supplemental 
Statements of the Case (SSOC).  The Court has held recently 
that a SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOCs complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The appellant has submitted an enlistment record and 
discharge certificate from the Philippine Army and subsequent 
to that the RO requested verification of the appellant's 
service from the service department via the National 
Personnel Records Center (NPRC). The appellant has had 
multiple opportunities to respond with additional evidence or 
argument on this ground for denying his claim.  He has not 
come forward with appropriate evidence and at the March 2006 
hearing indicated he has no additional evidence.  Further, 
there is no indication that there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal as to whether the appellant has legal 
entitlement to VA nonservice-connected pension benefits, the 
appellant has been provided with notice of the legal 
definitions critical to his claim that he is a veteran 
entitled to pension benefits, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date related to the award of pension benefits (as 
the appellant is more than 65 years of age, degree of 
disability is not a factor in his pension claim).  Despite 
the inadequate notice provided to the appellant relative to 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the appellant does not have legal 
entitlement to nonservice-connected pension benefits, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

                                                         
Analysis

Turning to the merits of the appellant's claim, the appellant 
maintains that he is entitled to VA pension benefits based on 
his service during World War II.  He has submitted an 
enlistment record and discharge certificate from the 
Philippine Army, Commonwealth of the Philippines.  Those 
documents denote service in the Philippine Army from 
September 1943 to January 1946, with recognized guerilla 
service from April 1945 to October 1945 and service in the 
Regular Philippine Army from October 1945 to January 1946.  

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In 
April 2005, the NPRC reported it had been determined that the 
appellant had recognized guerilla service from May 1945 to 
October 1945.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability. 38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service. Specifically, the 
enlistment record and certificate of discharge are documents 
from the Philippine Army and are not from a service 
department of the United States and, in any event, they show 
only guerilla service and service in the Regular Philippine 
Army prior to July 1, 1946.  See Soria v Brown, 118 F.3d 748 
(Fed. Cir. 1997) (interpreting 38 C.F.R. § 3.203 as requiring 
"official documentation issued by a United States service 
department for verification of the claimed service by" the 
U.S. service department).  The RO properly sought 
verification of the appellant's service from the service 
department, with the result showing the appellant had only 
Recognized Guerilla Service and service in the Regular 
Philippine Army prior to July 1946.  As noted above, the 
appellant received explicit notice at the March 2006 hearing 
that he should submit any documents he had from the service 
department that could show the requisite service.  38 C.F.R. 
§ 3.203.  The appellant did not indicate at the hearing that 
he had any service other than that verified by the service 
department or any additional relevant evidence.  Rather, he 
requested pension benefits because of his poor financial 
status.

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits. Accordingly, the appeal must be denied for lack of 
legal merit.  Cacalda, 9 Vet. App. at 264-65 (where law is 
dispositive, not evidence, appeal should be terminated for 
lack of legal merit or lack of entitlement under the law); 
Sabonis, 6 Vet. App. at 430. 




ORDER

The appellant does not have legal entitlement to nonservice-
connected pension benefits, and the appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


